            Case 2:19-cr-20082-JAR Document 8 Filed 12/30/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                           Plaintiff,

vs.                                                    Case No. 19-20082-JAR

JESUS LABRADO,

                           Defendant.

                                    DETENTION ORDER

A.       Order for Detention.

      After conducting a detention hearing pursuant to 18 U.S.C. ' 3142(f) on December
30, 2019, the undersigned U.S. Magistrate Judge, James P. O=Hara, hereby orders the
defendant detained pursuant to 18 U.S.C. '' 3142(e) & (i).

B.       Statement of Reasons for Detention.

         As the ultimate reasons for detaining defendant, the court finds:

       by a preponderance of the evidence, that no condition or combination of conditions
        will reasonably assure the appearance of defendant as required, i.e., defendant poses
        a serious flight risk, not in terms of physical flight from the jurisdiction but rather
        not being reasonably amenable to supervision.

       by clear and convincing evidence, that no condition or combination of conditions
        will reasonably assure the safety of the community.

       specifically, and without limitation of the foregoing, defendant poses a serious risk
        of continued criminal activity while on supervision.


C.       Findings of Fact.

        The court=s findings in connection with the decision to detain defendant are based
on the evidence presented during the detention hearing, and information contained in the
pretrial services report, including the following:

       (1) Nature and circumstances of the offense charged in the present case: felon in
        possession of a firearm.
           Case 2:19-cr-20082-JAR Document 8 Filed 12/30/19 Page 2 of 2




      (2) The record indicates the Government has a strong case against defendant.

      (3) The history and characteristics of defendant, including:

           (a)       General factors:

                  Defendant is unemployed and has no stable history of employment.
                  Defendant has a history relating to drug abuse.
                  Defendant has a significant prior criminal record.
                  Defendant has a prior record of failing to appear at court proceedings.
                  Defendant has a prior record of failing to comply with conditions of
                   release.
                  Defendant has not proposed a viable living arrangement if he were
                   released.

           (b) At the time of the current arrest, defendant was on supervision in Jackson
                  County, Missouri and Wyandotte County, Kansas.

           (c)       Other factors: Defendant attempted to flee from law enforcement officers
                 in connection with instant arrest (defendant has two prior convictions for
                 flight from law enforcement officers); defendant has admitted to being gang
                 affiliated (although it’s not entirely clear whether he’s actively involved in
                 illegal gang activity).

      (4) The threat of continued criminal activity while on supervision if defendant were
              released poses a serious risk of danger to the community.


D.      Additional Directives.

        Pursuant to 18 U.S.C. '' 3142(i)(2)-(4), the court directs defendant be committed to
the custody of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal. Defendant shall be afforded reasonable opportunity for private
consultation with counsel of record in this case. On order of a court of the United States,
or on request of any attorney for the Government, the person in charge of the corrections
facility in which defendant is confined shall deliver defendant to a United States Marshal
for the purpose of an appearance in connection with a court proceeding.


Dated: December 30, 2019                        s/ James P. O’Hara
                                                James P. O=Hara
                                                U.S. Magistrate Judge
